- 243 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                             STATE v. FREDERICK
                              Cite as 291 Neb. 243




                   State of Nebraska, appellee, v.
                   Benjamin Frederick, appellant.
                                ___ N.W.2d ___

                      Filed June 26, 2015.     No. S-14-727.

 1.	 Statutes: Appeal and Error. The meaning of a statute is a question of
      law, and a reviewing court is obligated to reach conclusions independent
      of the determination made below.
 2.	 Statutes. A statute is not to be read as if open to construction as a matter
      of course.
 3.	 Statutes: Legislature: Intent. It is the court’s duty, if possible, to dis-
      cover the Legislature’s intent from the language of the statute itself.
  4.	 ____: ____: ____. Only if a statute is ambiguous or if the words of a
      particular clause, taken literally, would plainly contradict other clauses
      of the same statute, lead to some manifest absurdity, to some conse-
      quences which a court sees plainly could not have been intended, or to a
      result manifestly against the general term, scope, and purpose of the law,
      may the court apply the rules of construction to ascertain the meaning
      and intent of the lawgiver.
 5.	 Statutes. A statute is ambiguous if it is susceptible of more than one
      reasonable interpretation, meaning that a court could reasonably inter-
      pret the statute either way.
 6.	 Legislature: Intent. The intent of the Legislature is generally expressed
      by omission as well as by inclusion.
 7.	 Statutes: Appeal and Error. An appellate court is not at liberty to add
      language to the plain terms of a statute to restrict its meaning.
 8.	 Statutes: Motor Vehicles: Licenses and Permits. Because Neb. Rev.
      Stat. § 60-4,108 (Cum. Supp. 2014) is plainly written without the limita-
      tion of “public highways” found in other statutes, the Nebraska Supreme
      Court does not read that limitation into the statute.

   Appeal from the District Court for Buffalo County, John P.
Icenogle, Judge, on appeal thereto from the County Court for
Buffalo County, Gerald R. Jorgensen, Jr., Judge. Judgment of
                              - 244 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                       STATE v. FREDERICK
                        Cite as 291 Neb. 243

District Court affirmed in part, and in part sentence vacated
and cause remanded for resentencing.
  Greg C. Harris for appellant.
   Douglas J. Peterson, Attorney General, and Nathan A. Liss
for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
  McCormack, J.
                       NATURE OF CASE
   The defendant was convicted in county court of driving dur-
ing revocation in violation of Neb. Rev. Stat. § 60-4,108(1)
(Cum. Supp. 2014), which states:
      It shall be unlawful for any person to operate a motor
      vehicle during any period that he or she is subject to
      a court order not to operate any motor vehicle for any
      purpose or during any period that his or her operator’s
      license has been revoked or impounded pursuant to con-
      viction or convictions for violation of any law or laws of
      this state, by an order of any court, or by an administra-
      tive order of the director.
The only evidence presented at the trial besides the defend­
ant’s driving record reflecting that the defendant’s license was
revoked was the testimony of a local law enforcement officer.
The officer testified that he found the defendant driving in a
store parking lot. There was a passenger in the vehicle, and
the vehicle was unlicensed. There was no evidence concern-
ing the ownership of the vehicle. The officer testified that he
did not see the defendant drive outside of the parking lot. The
question on appeal is whether the evidence was sufficient to
support the conviction.
                      BACKGROUND
   Benjamin Frederick was found guilty in a bench trial before
the county court of driving during revocation in violation of
                              - 245 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. FREDERICK
                        Cite as 291 Neb. 243

§ 60-4,108(1), a Class II misdemeanor. He was sentenced to 30
days of jail time and 9 months of probation.
   Before trial, Frederick moved to suppress the testimony of
the State’s only witness, the officer who observed him driving
with a suspended license. The officer testified that Frederick
was driving a vehicle without license plates in a Wal-Mart
parking lot in Kearney, Nebraska. The officer never observed
Frederick operate the vehicle outside of the parking lot.
   Arguments were not made on the record, but the court
responded that the issue raised by Frederick in the motion to
suppress “appear[ed] to be more of a trial issue.” The court
said that it would need “to read all these statutes and see how
the scheme fits” before deciding the motion. The motion was
later denied.
   At trial, the officer testified that around 3 p.m. on December
31, 2012, a caller reported that “Benjamin Frederick” was
driving without a license in the Wal-Mart parking lot. The
officer responded to the call in a marked police cruiser. The
officer observed the vehicle described by the caller when
he arrived at the Wal-Mart parking lot. The vehicle did not
have license plates. The officer was able to visually identify
the driver as Frederick. There was a female passenger in
the vehicle.
   The officer followed Frederick’s vehicle as it weaved up
and down the parking lot aisles. The officer confirmed on his
in-car mobile data terminal that Frederick’s driver’s license
was revoked. The officer did not activate the police cruiser’s
lights, but Frederick eventually pulled into a parking space
and exited the vehicle. Frederick admitted to the officer that
he did not have a driver’s license.
   The State submitted into evidence Frederick’s records
with the Department of Motor Vehicles. The records show
that at the time the officer observed Frederick driving in
the Wal-Mart parking lot, his license was administratively
revoked pursuant to “Section 60-498.02 et seq.” as a result
of his second offense of driving under the influence (DUI),
                                   - 246 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                            STATE v. FREDERICK
                             Cite as 291 Neb. 243

in violation of Neb. Rev. Stat. § 60-6,196 (Reissue 2010).
The administrative license revocation was to begin on July 7,
2012, and end on July 7, 2013.
    The records also contain the county court judgment for
­second-offense DUI and its order sentencing Frederick to a
 1-year license revocation beginning on November 14, 2012,
 and ending on July 7, 2013.
    The records do not reflect an explicit assessment of
 points under the points system established in Neb. Rev. Stat.
 §§ 60-4,182 to 60-4,186 (Reissue 2010 & Cum. Supp. 2014).
    Frederick moved to dismiss the State’s case for failure to
 make a prima facie case. The arguments were not made on the
 record, but the court expressed that there had already been a
 motion to suppress on the same issue. The court opined that
 it had found the State’s argument persuasive and saw “no
 reason to deviate from that reading of the law at this time.”
 When the court subsequently discussed with Frederick the
 scheduling of sentencing, it stated that it assumed Frederick
 was planning to appeal to “get a definitive decision from a
 higher court.”
    Frederick appealed to the district court, arguing that the
 offense of driving under revocation cannot occur in a pri-
 vately maintained parking lot. The district court affirmed
 the conviction.
    The district court observed that there are two separate
 criminal offenses in the Motor Vehicle Operator’s License Act1
 concerning the operation of a motor vehicle once a person
 has obtained an operator’s license and has forfeited it. One
 offense is contained in § 60-4,186, the other is contained in
 § 60-4,108. Frederick was charged and convicted of violating
 § 60-4,108.
    Section 60-4,186 provides, “It shall be unlawful to operate
 a motor vehicle on the public highways after revocation of an
 operator’s license under sections 60-4,182 to 60-4,186 . . . .”

 1	
      See Neb. Rev. Stat. §§ 60-462 to 60-4,188 (Reissue 2010 & Cum. Supp.
      2014).
                              - 247 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                       STATE v. FREDERICK
                        Cite as 291 Neb. 243

   Highway is defined by § 60-470 as “the entire width
between the boundary limits of any street, road, avenue, bou-
levard, or way which is publicly maintained when any part
thereof is open to the use of the public for purposes of motor
vehicle travel.” Alley is defined by § 60-607 as “a highway
intended to provide access to the rear or side of lots or build-
ings and not intended for the purpose of through vehicular
traffic.” There is no dispute that the Wal-Mart parking lot is
not a “highway.”
   Section 60-4,183 is the pertinent statute describing the rev­
ocation to which § 60-4,108 applies. It states:
         Whenever it comes to the attention of the director that
      any person has, as disclosed by the records of the direc-
      tor, accumulated a total of twelve or more points within
      any period of two years, as set out in section 60-4,182,
      the director shall (1) summarily revoke the operator’s
      license of such person . . . .
The district court reasoned that § 60-4,186 and its limita-
tion to driving with a revoked license “on the public high-
ways” pertains only to licenses that have been revoked by
the Department of Motor Vehicles due to an accumulation of
points under the point system.
   Section 60-4,108 states in relevant part:
         (1) It shall be unlawful for any person to operate a
      motor vehicle during any period that he or she is subject
      to a court order not to operate any motor vehicle for any
      purpose or during any period that his or her operator’s
      license has been revoked or impounded pursuant to con-
      viction or convictions for violation of any law or laws of
      this state, by an order of any court, or by an administra-
      tive order of the director.
The district court reasoned that, unlike § 60-4,186, the pro-
visions of § 60-4,108 are not limited to driving under revo-
cation on public highways. Frederick’s license had been
revoked pursuant to a conviction, by a court order, and
by an administrative order of the director, as described in
§ 60-4,108. Therefore, the district court concluded that the
                                     - 248 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                             STATE v. FREDERICK
                              Cite as 291 Neb. 243

evidence was sufficient to support Frederick’s conviction.
Frederick appeals.
                 ASSIGNMENT OF ERROR
   Frederick assigns, consolidated, that the district court erred
in holding that § 60-4,108 does not require proof the driver
was operating on a public highway and in thereby affirming his
conviction and sentence.
                  STANDARD OF REVIEW
   [1] The meaning of a statute is a question of law, and a
reviewing court is obligated to reach conclusions independent
of the determination made below.2
                           ANALYSIS
   Section 60-4,108(1) contains no express limitation on
the location of the offender’s operation of a vehicle dur-
ing a period of suspension, revocation, or impoundment.
The lower courts thus read § 60-4,108(1) as containing no
such requirement. Accordingly, the lower courts concluded
that driving with a revoked license in a parking lot vio-
lated § 60-4,108(1). Frederick argues on appeal that we
should read the limitation of “on the public highways” into
§ 60-4,108(1). We disagree.
   [2-4] A statute is not to be read as if open to construction
as a matter of course.3 It is the court’s duty, if possible, to
discover the Legislature’s intent from the language of the
statute itself.4 Only if a statute is ambiguous or if the words
of a particular clause, taken literally, would plainly contra-
dict other clauses of the same statute, lead to some manifest
absurd­ity, to some consequences which a court sees plainly
could not have been intended, or to a result manifestly

 2	
      In re Application of City of North Platte, 257 Neb. 551, 599 N.W.2d 218
      (1999).
 3	
      Alisha C. v. Jeremy C., 283 Neb. 340, 808 N.W.2d 875 (2012).
 4	
      See Fisher v. Payflex Systems USA, 285 Neb. 808, 829 N.W.2d 703
      (2013).
                                     - 249 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                              STATE v. FREDERICK
                               Cite as 291 Neb. 243

against the general term, scope, and purpose of the law, may
the court apply the rules of construction to ascertain the
meaning and intent of the lawgiver.5
   Courts in other jurisdictions interpreting laws that do not
explicitly limit the crime of driving with a revoked or sus-
pended license to driving on “public highways” find the laws
unambiguous and refuse to add such a limitation.6 In State v.
Kelekolio,7 the court explained that adding the requirement
of being on a “‘public highway,’” when that limitation is not
expressed in the relevant statute for driving without a license,
is “contrary to the literal and unambiguous language of the
statute.”8 In Guidry v. State,9 the court similarly reasoned
that there was no language requiring proof of operation of a
motor vehicle upon a public highway in the relevant statute
and said, “We do not place special interpretations or require-
ments upon statutes which are clear and unambiguous on
their face.”10 The court further explained that “[i]f the legisla-
ture had wished to limit the focus of the statute to operation
of a vehicle upon a highway, it most certainly could have
done so.”11
   The court in State v. Hackett12 also held that because the
relevant statute concerning operating a motor vehicle under
suspension, revocation, or refusal contained no language
limiting the location of operation, the plain meaning of the

 5	
      See, Anthony, Inc. v. City of Omaha, 283 Neb. 868, 813 N.W.2d 467
      (2012); In re Interest of Wickwire, 259 Neb. 305, 609 N.W.2d 384 (2000).
 6	
      See, Cremer v. Anchorage, 575 P.2d 306 (Alaska 1978); State v. Hackett,
      72 Conn. App. 127, 804 A.2d 225 (2002); State v. Kelekolio, 94 Haw. 354,
      14 P.3d 364 (Haw. App. 2000); Guidry v. State, 650 N.E.2d 63 (Ind. App.
      1995); State v. Bauman, 552 N.W.2d 576 (Minn. App. 1996).
 7	
      State v. Kelekolio, supra note 6.
 8	
      Id. at 357, 14 P.3d at 367.
 9	
      Guidry v. State, supra note 6.
10	
      Id. at 66.
11	
      Id.
12	
      State v. Hackett, supra note 6.
                                     - 250 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                             STATE v. FREDERICK
                              Cite as 291 Neb. 243

statute “prohibits absolutely all operation of a motor vehicle,
without limitation.”13 The court said that consideration of
the statute in light of other statutes in the same chapter only
reinforced this reading, because those statutes clearly dem-
onstrated that the Legislature added the specific limitation of
public highways when it wished to.14 Given this plain read-
ing, the court rejected the defendant’s contention that because
an operator’s license is generally required by law only for
driving on highways or public roads for which a speed limit
has been established, the defendant could not be convicted
of driving in an apartment complex parking lot with a sus-
pended license.
   [5-7] We likewise do not find § 60-4,108(1) ambiguous. A
statute is ambiguous if it is susceptible of more than one rea-
sonable interpretation, meaning that a court could reasonably
interpret the statute either way.15 The fact that § 60-4,108(1)
does not expressly limit where the driver cannot drive with a
revoked license does not make it susceptible of more than one
meaning. The intent of the Legislature is generally expressed
by omission as well as by inclusion.16 We are not at liberty
to add language to the plain terms of a statute to restrict
its meaning.17
   We observe that other Nebraska statutes expressly limit
their application to driving on public highways. Most nota-
bly, the driving-under-revocation statute that Frederick was
not charged with, § 60-4,186, expressly limits its application
to “operat[ing] a motor vehicle on the public highways after
revocation of an operator’s license under sections 60-4,182 to
60-4,186.” Section 60-4,108, in contrast—the statute Frederick
was charged with—states it shall be unlawful for any person

13	
      Id. at 133, 804 A.2d at 228.
14	
      State v. Hackett, supra note 6.
15	
      Fisher v. Payflex Systems USA, supra note 4.
16	
      See In re Interest of Samantha C., 287 Neb. 644, 843 N.W.2d 665 (2014).
17	
      See Black v. Brooks, 285 Neb. 440, 827 N.W.2d 256 (2013).
                                     - 251 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                              STATE v. FREDERICK
                               Cite as 291 Neb. 243

to operate a motor vehicle “during any period” that he or she
is subject to a court order not to operate any motor vehicle
for any purpose or during any period that his or her operator’s
license has been revoked or impounded pursuant to a convic-
tion or convictions, by an order of any court, or by an admin-
istrative order of the director.
   Section 60-4,186 focuses on where the driving occurs, while
§ 60-4,108 focuses on the period of time when the driv-
ing occurs. Section 60-4,108 was plainly intended to have
a broader application. If the Legislature had wished to limit
§ 60-4,108 to driving “on the public highways,” it knew how to
do so. That the Legislature did not add such limiting language
is an unambiguous expression of its intent that driving “on the
public highways” is not an element of § 60-4,108.
   We disagree with Frederick’s argument that failing to read
“on the public highways” into § 60-4,108(1) contradicts other
clauses or leads to some manifest absurdity, some conse-
quence the Legislature plainly could not have intended, or to
results manifestly against the general term, scope, and purpose
of the law.18 Frederick argues it is absurd to be able to com-
mit a crime of driving with a revoked operator’s license in a
place where an operator’s license is not otherwise generally
required. Frederick further argues it is absurd that it would be
unlawful under § 60-4,108(1) to drive in a parking lot during
a period of revocation “pursuant to conviction or convictions
for violation of any law or laws of this state, by an order
of any court, or by an administrative order of the director,”
while it is unlawful under § 60-4,186 to drive “on the public
highways” during a period of revocation imposed by order
of the director after the accumulation of 12 points under the
point system.
   Other courts have concluded that a broadly crafted statute
pertaining to driving under revocation, suspension, or refusal
is logical and consistent with other motor vehicle statutes
that limit their application to driving on public highways. In

18	
      See Anthony, Inc. v. City of Omaha, supra note 5.
                                      - 252 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                              STATE v. FREDERICK
                               Cite as 291 Neb. 243

Kelekolio, the court rejected the idea that the driving-with-
a-revoked-license statute should be construed as limited to
driving on public highways simply because other statutory
sections expressly required operation on a public highway
and stated that the legislative purpose of the chapter was to
foster highway safety.19 The court in Guidry distinguished
persons who have never obtained an operator’s license from
those who have had their license removed after demonstrat-
ing that their driving presents a danger to others.20 The
court observed, “Statutes providing for forfeiture of driving
privileges . . . are designed to protect the public from per-
sons who have demonstrated that they are unable to obey
traffic laws established for the safety of citizens . . . .”21 The
court reasoned that the absence of limiting language in the
driving-with-a-revoked-license statute was “the legislature’s
recognition that the danger to the public is equally as great
on private property used by the public, such as shopping
center parking lots and apartment complex roads, as it is on
public highways.”22
   Sections 60-4,108 and 60-4,183 are not themselves part
of the Nebraska Rules of the Road, but those rules illustrate
that the absence of an “on public highways” limitation in
§ 60-4,108, when such limitation is present in § 60-4,183,
is part of a consistent and logical scheme. While an opera-
tor’s license is not generally required to drive in Nebraska
on privately owned parking lots, serious traffic offenses pre-
senting an immediate danger to the public, such as reckless
driving, careless driving, and DUI, are punishable offenses
under the Nebraska Rules of the Road when committed in a
parking lot open to public access.23 Specifically, § 60-6,108(1)

19	
      State v. Kelekolio, supra note 6.
20	
      Guidry v. State, supra note 6.
21	
      Id. at 66.
22	
      Id.
23	
      See, Neb. Rev. Stat. §§ 60-6,108(1) (Reissue 2010) and 60-6,196; State v.
      Prater, 268 Neb. 655, 686 N.W.2d 896 (2004).
                                    - 253 -
                          Nebraska A dvance Sheets
                           291 Nebraska R eports
                             STATE v. FREDERICK
                              Cite as 291 Neb. 243

provides that such violations of the Nebraska Rules of the
Road “shall apply upon highways and anywhere throughout
the state except private property which is not open to public
access.” In contrast, all other provisions of the Nebraska Rules
of the Road “refer exclusively to operation of vehicles upon
highways except where a different place is specifically referred
to in a given section.”24
   Though there is some overlap, many violations under the
points system do not present the same immediate threat to the
public as reckless driving, careless driving, and DUI. They are
violations such as speeding,25 failure to yield to a pedestrian,26
or failure to render aid,27 that can only occur on “public
highways.” And a violation under § 60-4,186 of driving with
a license that has been revoked under the points system is
punished less severely than driving with a revoked license
under the categories listed in § 60-4,108. Under § 60-4,186,
the defendant is subject to a Class III misdemeanor and 6
months’ revocation, while under § 60-4,108(1)(a), a driver is
subject to a Class II misdemeanor and a 1-year revocation.
The Legislature plainly contemplated that drivers prosecuted
under § 60-4,108 present a greater level of culpability and
danger to the public than drivers falling under § 60-4,186.
It is thus logical that driving with a revoked license under
§ 60-4,108 encompasses a broader range of locations than
under § 60-4,186.
   We do not decide in this case whether driving with a
revoked license on private property which is not open to pub-
lic access may violate § 60-4,108, because the facts of this
case do not present that issue. The Wal-Mart parking lot was
open to public access. It was a place where members of the
public could be endangered by Frederick, who demonstrated

24	
      §   60-6,108(1).
25	
      §   60-4,182(10).
26	
      §   60-4,182(11).
27	
      §   60-4,182(3).
                                     - 254 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                              STATE v. FREDERICK
                               Cite as 291 Neb. 243

through his prior DUI conviction that he is unable to safely
exercise the privilege conferred by his operator’s license.
   [8] Because § 60-4,108 is plainly written without the limi-
tation of “public highways” found in other statutes, we do
not read that limitation into the statute. We see no inherent
inconsistency or absurd result from our failure to read “public
highways” into § 60-4,108—at least as concerns “anywhere
throughout the state except private property which is not open
to public access.”28 Section 60-4,108 is consistent with other
statutes that prohibit driving on private property when doing
so endangers the public that has access to the private prop-
erty. Therefore, we affirm Frederick’s conviction for violating
§ 60-4,108(1).
   Having affirmed the conviction, we observe that the county
court committed plain error when it failed to revoke Frederick’s
operator’s license for 1 year as required by § 60-4,108(1)(a).
Section § 60-4,108(1)(a) states in relevant part that
      the court shall, as a part of the judgment of convic-
      tion, order such person not to operate any motor vehicle
      for any purpose for a period of one year from the date
      ordered by the court and also order the operator’s license
      of such person to be revoked for a like period.
Inasmuch as this court has the power on direct appeal to
remand a cause for the imposition of a lawful sentence where
an erroneous one has been pronounced,29 we vacate the sen-
tence imposed and remand the cause for imposition of the
sentence required by law.
                        CONCLUSION
  For the foregoing reasons, we affirm Frederick’s conviction,
vacate his sentence, and remand for resentencing.
	A ffirmed in part, and in part vacated
	                      and remanded for resentencing.


28	
      See § 60-6,108(1).
29	
      State v. Ferrell, 218 Neb. 463, 356 N.W.2d 868 (1984).